DELAWARE GROUP® EQUITY FUNDS IV (the “Trust”) Delaware Global Real Estate Securities Fund (the “Fund”) Supplement to the Fund's Class A, Class C, and Class R Statutory Prospectus dated January 28, 2010 (the “Prospectus”) In the section of the Prospectus entitled, “How has Delaware Global Real Estate Securities Fund performed?”, the paragraph immediately following the “Year-by year total return (Class A)” bar chart, the “Average annual total returns table,” and the paragraph immediately following the total returns table are hereby replaced in their entirety by the following: As of September 30, 2010, the Fund's Class A shares had a calendar year-to-date return of 11.02%. During the periods illustrated in this bar chart, Class A's highest quarterly return was 30.77% for the quarter ended June 30, 2009 and its lowest quarterly return was -30.34% for the quarter ended December 31, 2008. The maximum Class A sales charge of 5.75%, which is normally deducted when you purchase shares, is not reflected in the highest/lowest quarters or in the bar chart. If this sales charge were included, the returns would be less than those shown. The average annual returns in the table below do include the sales charge. Average annual total returns for periods ended December 31, 2009 1 year
